Citation Nr: 1827927	
Decision Date: 05/07/18    Archive Date: 05/18/18

DOCKET NO.  14-19 788	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for a right knee disability, as secondary to a service-connected left knee disability; and if so, whether entitlement to service connection for a right knee disability is warranted.

2.  Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for a low back pain disability, as secondary to a service-connected left knee disability; and if so, whether entitlement to service connection for a low back pain disability is warranted.

3.  Entitlement to an evaluation in excess of 10 percent for a left knee disability.  

4.  Entitlement to an initial evaluation in excess of 10 percent for a skin disability involving the face, claimed as pesudofollicultis barbae.  




REPRESENTATION

Appellant represented by:	Michael Hoffman, Gordon & Doner Attorneys at Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Watson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1989 to November 1990. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a  rating decision the Department of Veterans Affairs (VA) Regional Office in St. Petersburg, Florida issued in June 2012.  

In January 2008, the RO issued a ratings decision, not appealed, that did not find new and material evidence to reopen claims of a right knee, low back pain and skin disabilities; and which confirmed a 10% rating for a service-connected left knee disability.  

In March 1991, the RO issued a ratings decision that denied service connection to a right knee, low back pain and skin disabilities; and an initial rating in excess of 10% for a left knee disability, that became final after a Board decision in January 1994 not appealed.

In January 2018, the Veteran testified to the Board.  A transcript is of record. 

The Board notes the Veteran has filed service connection claims for other disabilities, such as sleep apnea and bilaterial hearing loss, denied in a March 2017 rating decision, for which the Veteran has filed a Notice of Disagreement (NOD) in March 2017.  The RO has not issued a Statement of the Case (SOC), and VA Form 9 has not been filed to appeal.  Thus, the Board's review is limited to the four issues identified because it has no jurisdiction over any other claim or issue at this time.  


FINDINGS OF FACT

1.  No new and material evidence has been presented or raised by the record to raise the reasonable possibility of showing that the Veteran's right knee disability is etiologically related to a disease, injury, or event in service, or or to have been caused or aggravated by a service-connected left knee disability.

2.  No new and material evidence has been presented or raised by the record to raise the reasonable possibility of showing that the Veteran's low back pain disability was incurred in service or within the first post-service year, or is related to a disease or injury of service origin, or to have been caused or aggravated by a service-connected left knee disability.

3.  During the entire appeal period, the Veteran's service-connected left knee disability is manifested by pain, pain on motion, pain flare-ups, weakness, instability of station, limitation of motion on flexion of at worst 75 degrees, and no arthritis shown by x-ray findings; and no limitation of extension or ankylosis.  

4.  During the entire appeal period, the Veteran's service-connected skin disability was manifested by less than 5 percent of exposed area affected and less than 5 percent of the total body area.




CONCLUSIONS OF LAW

1.  The March 1991 rating decision, which denied service connection for arthralgia involving the right knee; low back pain; and a skin disability involving the face; and that assigned a 10% rating for a left knee disability, is final.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1992).

2.  The January 2008 rating decision that confirmed denial of service connection for arthralgia involving the right knee; low back pain; and a skin disability involving the face; and a 10% rating for a left knee disability, is final.  38 U.S.C.A. § 7105(c) (West 2006); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2007).

3.  Additional evidence received since the January 2008 rating decision is not new and material to the claims for service connection for arthralgia involving the right knee and low back pain disabilities; and these claims are not reopened.  
38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156(a) (2017).

4.  For the entire appeal period, the criteria for a disability rating greater than 10 percent for the service-connected left knee disability are not met or approximated.  38 U.S.C. §§ 1155, 5107(b) (2012); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5024, 5260 (2017).

5.  The criteria for an initial rating in excess of 10 percent for a service-connected skin disability involving the face are not met or approximated.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.118, Diagnostic Code 7806 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C. §§ 5102, 5103, 5103A, 5107 (2012);  38 C.F.R. §§3.102, 3.156(a), 3.159, 3.326(a) (2017). 

The Veteran in this case has not referred to any deficiencies in either the duties to notify or assist; therefore, the Board may proceed to the merits of the claim.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed.Cir. 2015, cert denied, U.S.C. Oct.3, 2016) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board....to search the record and address procedural arguments when the [appellant] fails to raise them before the Board");  Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to an appellant's failure to raise a duty to assist argument before the Board).

Further, the Veteran has been afforded VA examinations in November 2010, February 2012 and April 2012.  The examiners each conducted an examination and together provided sufficient information regarding the Veteran's right knee disability, left knee disability, and skin manifestations and their impact on the Veteran's ability to perform occupational tasks such that the Board can render an informed determination.  The Board finds that the VA examinations and the other evidence of record are adequate for rating purposes and to evaluate the question of new and material evidence regarding a right knee disability and a low back pain disability.

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-130 (2000).




II.  Applications to Reopen Claims for Service Connection

The Veteran contends that his claims file of record and hearing evidence show new and material evidence such that the Board should reopen his claims of a right knee disability and a low back pain disability, because that evidence was not available to those who first decided his claims, including the Board in January 1994, and shows a reasonable possibility of substantiating his claims of service connection. 

If a decision is issued, and not appealed, it becomes final.  A claim may only be reopened if new and material evidence is presented.  38 U.S.C. § 5108.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and it must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a) (applying to claims to reopen that are filed after August 29, 2001).  Evidence "raises a reasonable possibility of substantiating the claim," if it would trigger VA's duty to provide a medical examination in adjudicating a non-final claim.  Shade v. Shinseki, 24 Vet. App. 110 (2010); see McLendon v. Nicholson, 20 Vet. App. 79 (2006).

If new and material evidence is received within the remainder of the appeal period after a decision, the evidence will be considered as having been received in conjunction with that decision.  38 C.F.R. § 3.156(b).  VA is required to determine whether evidence received during the appeal period is new and material.  Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011).  If VA finds that new and material evidence is presented during this period, the decision does not become final.  Id.  

III.  Service Connection Principles

A veteran is entitled to VA disability compensation for service connection if the facts establish that a disability resulted from disease or injury incurred in the line of duty or for aggravation of a preexisting injury in the active military, naval or air service.  38 U.S.C. § 1131;  38 C.F.R. § 3.303. 

Generally, to establish a right to compensation for a present disability, a veteran must show (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Arthritis is a "chronic disease" under 38 C.F.R. § 3.309(a);  therefore, the presumptive provisions of 38 C.F.R. § 3.303(b) apply to the joint claims.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed incurred in service.  In order to show a "chronic" disease in service, the record must reflect a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  Where a chronic disease has been incurred in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required to establish entitlement to service connection.  38 C.F.R. 
§ 3.303(b). 

Additionally, where a veteran served ninety days or more of active service, arthritis becomes manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C. §§ 1101, 1131, 1112, 1113 (2012);  38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.

A disability secondary to a service-connected disease or injury shall be service-connected.  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).  When service connection is established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310(a).

IV.  Increased Ratings Regulations and Principles

The Veteran contends that the current ratings for his service-connected left knee and skin disabilities do not accurately depict their severity. 

In evaluating the severity of a certain disability, it is essential to consider its history. 38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Separate ratings may be assigned for separate periods of time based on the facts found.  This practice is known as "staged ratings."  Fenderson v. West, 12 Vet. App. 119, 126-127 (1999);  Hart v. Mansfield, 21 Vet. App. 505 (2007). 

If the evidence for and against a claim is in equipoise, the claim will be granted. A claim will be denied only if the preponderance of the evidence is against the claim. See 38 U.S.C. § 5107 (West 2002); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant.  38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

Disability evaluations are determined by applying the facts to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4.  The percentage ratings the Rating Schedule contains represent the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C. § 1155; 38 C.F.R. 
§§ 3.321(a), 4.1.  VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

a.  Right Knee New and Material Evidence Analysis 

The Veteran contends that new and material evidence of record shows his right knee disability is secondary to his service-connected left knee disability.  As new and material evidence, the Veteran asserts that he has had to overcompensate for his left leg due to pain caused by his service-connected left knee disability.  However, no other evidence submitted since June 2008 shows a reasonable possibility of substantiating the claim of service connection because it is cumulative and redundant of previous evidence submitted, to include persistent reports of pain.  At no time has new evidence material to the claim of the right knee suggested facts necessary to substantiate the claim under any known theory of service connection, and the Veteran and his attorney have not offered any of record, or argued any during oral testimony.  

In a June 2012 rating decision, the RO denied the claim to reopen a final denial for a right knee disability, based on determining that there was no new and material evidence.   In February 2012, VA had afforded the Veteran an examination of his knees that did not note a current right knee disability, though the examiner noted the Veteran's claims file was not available to review.  However, the examiner measured right knee flexion to 120 degrees, and to 100 degrees as where pain begins;  while noting no limitation of extension.  Although these measurements are new, they are not material to substantiating the claim if presented to prior adjudators before decisions that became final, because they cannot provide a reasonably possible nexus to service.    

In January 2018, the Veteran testified that he switches back and forth from favoring his knees, as it fluctuates; and that both knees pop, and scrub if he flexes, like grinding bone.  This information is cumulative and redundant of that which the Veteran presented in prior adjudications of this issue.  While the Veteran is competent to testify to what he experiences of his current left knee disability and unnoted right knee disability, such evidence does not raise a reasonable possibility of substantiating the Veteran's claim of service connection of a right knee disability.  

In the claims file and at the Board hearing, the Veteran and his attorney did not offer further new and material evidence of the right knee disability and the Board does not find that the record implies such that could substantiate service connection directly or as secondary to the left knee disability.  For example, an October 2014 MRI of the right knee is noted in the Veteran's file as showing stable focal low to intermediate grade medial condyle articular cartilage.  In April 2017, a provider also stated the Veteran's difficulty with straight leg raising does not appear due to disruption of his extensor mechanism, but rather due to weak or atrophic quad muscles.  Amid this evidence, none of it goes to finding a fact material to raising a reasonable possibility of substantiating service connection if presented to prior adjudicators of this claim.         

The credibility of a medical diagnosis is presumed for the purposes of reopening the claim.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  However, the Veteran's claim does not turn on the right knee medical diagnosis, if it exists currently, which is not shown by the February 2012 VA examination report, but rather turns on any new and material evidence that could reasonable substantiate the claim had it been known when claimed first in 1990, or during the appeal period that followed into 1994.  There is no competent evidence that shows pertinent evidence that was absent at the time of the 1991 rating decision, and the evidence of record does not raise a reasonable possibility of substantiating the claim.  Thus, the Board finds that new and material evidence has not been submitted.  The claim for service connection for a right knee disability is not reopened.

b.  Low Back Pain Service Connection Analysis

The Veteran contends that there is new and material evidence of record to show the reasonable possibility of substantiating the claim that his persistent lower back pain is due to his service-connected left knee disability.  However, none of the evidence submitted since June 2008 shows a reasonable possibility of substantiating the claim of service connection because it is cumulative and redundant of previous evidence submitted, especially reports of pain.  For example, an August 2017 medical visit to VA notes Vicodin prescribed to treat back and knee pain.  At no time has new evidence material to the claim of low back pain shown, implied or suggested facts necessary to substantiate the claim under any known theory of service connection, and the Veteran and his attorney have not offered any in filings or during the oral hearing.   

The Board acknowledges that the Veteran is competent to report his back pain symptoms and observations currently, and the Board finds these reports credible, including of his current lower back disability and images that show it, as noted by the February 2018 VA provider, who described the Veteran recently having undergone a RFA of his lumbar spine in November 2017 that relieved pain for about two weeks.  The provider also noted that a September 2014 lumbar spine MRI showed stable discs and shallow left-sided disc protrustions, as well as stable mild impingement.  A 2017 MRI was noted as finding the same.  However, none of these facts of record demonstrate a reasonable possibility, expressly or impliedly, of connecting the Veteran's low back pain to his service under any known theory of service connection.  

The Board finds that determining the nature, onset, and etiology of the Veteran's current lower back disability are essentially medical questions, and as such are beyond its competence to evaluate based upon its own knowledge and expertise.  A review of the evidence of record does not show new and material evidence tending to show, but for an etiological opinion, a reasonable possibility that it could substantiate a claim of service connection for low back pain, including as secondary to the service-connected left knee disability.  There is no evidence of record, such as a medical opinion, to opine that the Veteran's low back condition is related to service, to include as secondary to his service-connecte left knee disability.  

In January 2017, the Veteran presented to the South Florida Chiropractic Center complaining of back pain.  The Chiropractor noted tenderness over the lumbar spine and performed a Diversified Chiropractic technique, after which, in addition to exercises, the Veteran reported he felt better.  The Chiropractor noted the Veteran's condition as acute, but offered no etiological opinion at any time to suggest possible service connection; and did not indicate he had reviewed the Veteran's claims file.  Furthermore, notes of monthly office visits extending back to 2016 show similar findings of the Veteran's current back disability, but offer no opinion or evidence otherwise of etiology to the service-connected left knee disability.  In October 2014, the Veteran underwent a lumbar spondylosis procedure, but by itself, it does not offer new and material evidence unavailable to prior adjudicators seeking evidence of service connection, over 25 years ago.       

Further, the record does not indicate that the Veteran has medical expertise or training, to include orthopedics.  Thus, his determination that his current lower back disability is related to service is not new and material, competent medical nexus evidence.  See Jandreau v. Nicholson, 492 F.3d 1372 (2007);  Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011).  Thus, the Veteran's lay opinion that his lower back disability is related to his service as secondary to his service-connect left knee disability has no probative value because a medical etiological opinion is necessary to show any such nexus involving internal joints.  

c. Left Knee Disability Increased Rating Claim

The Veteran's left knee disability is currently evaluated at 10 percent disabling during the entire appeal period under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5003-5260.  Application of this diagnostic code is proper for the left knee disability, as DC 5003-5260 contemplates the Veteran's diagnosis of patellar tendinitis, and rates the left knee symptoms as arthritis such as by measuring limited motion.  The Veteran contends that such ratings do not accurately depict the severity of his disability. 

Traumatic arthritis is rated under DC 5003, for degenerative arthritis.  DC 5003 provides that degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved, as discussed above.  When there is no limitation of motion of the specific joint or joints that involve degenerative arthritis, DC 5003 provides a 20 percent rating for degenerative arthritis with X- ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations, and a 10 percent rating for degenerative arthritis with X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups.  38 C.F.R. § 4.71a, DC 5003. 

Note (1) provides that the 20 pct and 10 pct ratings based on X- ray findings will not be combined with ratings based on limitation of motion.  Note (2) provides that the 20 percent and 10 percent ratings based on X-ray findings will not be utilized in rating conditions listed under DC s 5013 to 5024, inclusive.  38 C.F.R. § 4.71a, DC 5003. 

When there is some limitation of motion of the specific joint or joints involved that is noncompensable (0 percent) under the appropriate diagnostic codes, DC 5003 provides a rating of 10 percent for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added, under DC 5003. Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, DC 5003. 

DC 5260 assigns evaluations based on limitation of flexion.  Limitation to 60 degrees merits a noncompensable, or 0 percent, evaluation.  A 10 percent evaluation is assigned for limitation to 45 degrees.  Limitation to 30 degrees flexion warrants a 20 percent evaluation, and a 30 percent evaluation is assigned for limitation to 15 degrees of flexion.  38 C.F.R. § 4.71a, DC 5260.  

DC 5261 assigns evaluations based on limitation of extension.  A noncompensable evaluation is assigned for limitation to 5 degrees.  A 10 percent evaluation is for assignment when extension is limited to 10 degrees.  Limitation to 15 degrees merits a 20 percent evaluation, and 20 degrees merits a 30 percent evaluation. Limitation to 30 degrees is evaluated as 40 percent disabling, and limitation to 45 degrees warrants a 50 percent evaluation.  38 C.F.R. § 4.71a, DC 5261. 

In evaluating any musculoskeletal disability, to include on the basis of limitation of motion, VA must consider the actual degree of functional impairment imposed by pain, pain on movement, restricted or excess movement of the joint, stiffness, swelling, incoordination, instability of station, disturbance of locomotion, weakness, fatigue, and lack of endurance, to include during flare-ups and with repetitive use.  38 C.F.R. §§ 4.40, 4.45, 4.59;  DeLuca v. Brown, 8 Vet. App. 202 (1995) (the Deluca factors). 

Separate ratings may be assigned for knee disability under DCs 5257 and 5003 where there is x-ray evidence of arthritis in addition to recurrent subluxation or lateral instability.  The symptomatology supporting the evaluations does not overlap; limitation of motion and stability are distinct from each other.  See generally VAOPGCPREC 23-97 and VAOPGCREC 9-98. Further, VAOPGCPREC 9-04 provides that where a claimant has both limitation of flexion and limitation of extension of the same leg separate ratings under diagnostic codes 5260 and 5261 are warranted to adequately compensate for functional loss associated with injury to the leg.  Thus, evaluations under DC 5257 and either or both DC 5260 and DC 5261 are permissible, as each of the three codes measures different criteria.  By contrast, an evaluation under DC 5003 may not be combined with one under DC 5260 or DC 5261; DC 5003 does not specify the plane of limited motion considered, and so evaluation under either of the other limitation of motion DCs forecloses the possibility of multiple evaluations.  See generally VAOPGCPREC 23-97 and VAOPGCREC 9-98; 38 C.F.R. § 4.14. 

i. Left Knee Disability Increased Rating Analysis 

The Veteran's service-connected left knee disability is currently coded as 5260-5024.  The diagnostic code DC 5256 (pertaining to ankylosis of the knee) does not apply because there is no lay or medical evidence of ankylosis of the left knee during the entire appeal period for each claim.  There is no evidence of removal of the semilunar cartilage for the left knee.  Therefore, DC 5259 does not apply.  Further, while evaluations under DC 5262 may be based in part upon knee disability, the underlying impairment must be related to damage to the bones of the lower leg.  No tibia or fibula impairment of either lower extremity is shown by the evidence, so DC 5262 is not for application.  38 C.F.R. § 4.71a. 

Here, there is no competent evidence of dislocated semilunar cartilage condition in the left knee, and the x-ray and MRI evidence during the appeal period shows no effusions into the joint or patellar subluxation of the left knee.  See February 2012 VA examination (noting no degenerative or traumatic arthritis in the knees documented) and VA notes of record.  For these reasons, DC 5258 (pertaining to semilunar dislocated cartilage condition) does not apply.  Further, there is no competent evidence of recurrent subluxation or lateral instability of the left knee.  For these reasons, DC 5257 (pertaining to recurrent subluxation or lateral instability) is not for application. 

The evaluation for the left knee under the applicable diagnostic codes is discussed below.  The Board has considered the applicability of other diagnostic codes in the schedule and concludes that no other codes apply.

The Board acknowledges that the Veteran has reported, such as in the January 2018 Board hearing, that he has instability, locking, popping, pain flair ups and giving way, due to his left knee disability.  In July 2017, the Veteran presented to an emergency room (ER) for his left knee and back pain, and is competent to report his symptoms including weight shifting and pain, for which he was receiving Tramadol as noted in August 2017.  However, in August 2017, an attending physician noted that although the Veteran reported his left knee "gave way," imaging done in the ER revealed no acute left knee pathology.  

In April 2017, a VA provider noted the Veteran's reports of left knee pain could not be explained by any recent trauma to the left knee according to xrays or MRI reviewed, and thus recommended injections and quadricep muscle strengthening since there are no meniscal findings on MRI to warrant surgery.  And the April 2017 notes no indication of failing of pivoting with respect to a partial ACL tear shown on imaging, which the Veteran also identified at his hearing.  In March 2017, a clinician reviewed the Veterans many MRIs and noted they are unchanged over many years.    

Nothing of record indicates that the Veteran has medical expertise or training, including in the field of orthopedics, and the Board therefore finds that objective medical notes and testing outweigh the Veteran's subjective reports of any internal knee manifestations such as internal knee dislocation or derangement or dislocated semilunar cartilage condition.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007);  Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011).  Thus, the Board finds the reports and notes of medical providers in the Veteran's claims file probative of his left knee disability's current status during the period on appeal, because the medical providers are competent to report their findings due to education and training, and credible due to experience.  Thus, the Board lends their findings great weight to reporting the Veteran's current left knee disability picture.     

In February 2012, VA afforded the Veteran a VA examination of his knees.  The examiner found left knee flexion ends at 90 degrees, and objective painful motion begins at 75 degrees;  while noting no limitation of extension.  On repetitive use testing, the findings were the same.  A positive patellar compression test was noted.  The examiner noted the Veteran uses a brace regularly and that pain interferes with his work as a corrections officer, as the Veteran reported it causes him at times to remain at home one day a week.       

In November 2010, VA afforded the Veteran an examination of his service-connected left knee disability.  The Veteran reported pain in both knees, worse on the left side; and pain flare-ups on prolonged sitting, standing or walking, including up stairs.  The Veteran reported swelling and "giving out" of the knee, but no locking, and the examiner found no swelling or deformity.  No regular use of an assistive device was reported, though a knee brace is used occasionally for long walks.  The examiner reported no limitation of motion, as he measured flexion to 130 degrees, and to 120 degrees before pain; and repetitive motion did not lessen these measures.  The November 2010 examiner also observed walking without a limp and noted mild quadricep muscle atrophy.        

For the entire appeal period for the left knee disability, the objective evidence showed no measured limitation of extension.  See February 2012 VA examination. The objective evidence showed flexion limited at worst to 75 degrees, when considering pain.  See February 2012 VA examination (showing pain on motion and flexion to 75 degrees; normal extension).  There was no additional limitation shown due to the Deluca factors, including due to repetitive use, or due to the Veteran's weakness, lack of endurance, instability of station, and stiffness.  The objectively measured functional impairment of the left knee's motion on flexion on all tests of record, to include the impact of the DeLuca factors, does not nearly approximate the limitation of motion required for an increased evaluation under DCs 5260.  Thus, no increased rating may be assigned under DCs 5260 or 5261. 

On review, given that a level of limited motion due to pain is shown for the left knee during its respective appeal period, and given that the Veteran has no arthritis of the left knee shown by x-ray findings, a 10 percent rating is warranted under DC 5003 for the left knee disability.  The currently assigned 10 percent rating contemplates the left knee disability's picture, and a rating greater than 10 percent is not warranted. 

At no point during the applicable rating period have the criteria for a rating greater than 10 percent been met or approximated.  The Board has considered the benefit of the doubt doctrine.  However, because the preponderance of the evidence is against a finding that a rating greater than 10 percent is warranted, the benefit of the doubt doctrine is not applicable.  38 U.S.C. § 5107(b).

d.  Skin Disability Involving the Face Increased Initial Rating Analysis

In April 2012, the Veteran was afforded a VA skin diseases examination for his skin disability service connection claim.  The Board finds the April 2012 examiner's findings competent due to education and training, and credible due to experience, and thus highly probative of symptomatology for rating purposes.  The April 2012 VA examiner noted that the Veteran had less than 5 percent of the total body area affected, and that the skin disability does not impact the Veteran's ability to work.  No scars on the Veteran's body were recorded, although at this January 2018 hearing the Veteran stated he had scars.  The Veteran reported he shaves with an electric shaver and shaves as infrequently as possible, and continues with facial intching.  The Veteran reported constant use of antihistamines, topical corticosteroids and Clindamycin.    

In January 2018, the Veteran's lawyer stated to the Board that the Veteran does not contend that the Veteran's service-connected skin disability affects 40 percent of the entire body, but said nothing more of the ratings criteria, including lower thresholds, other than the Veteran has tried different medications via topical creams and orally.  At his hearing, the Veteran described that his affected skin area gets irritated red when he shaves every other day, and he gets bumped up.  The Veteran stated that he tries to stay out of the sun and wears hats to shade it since sunshine makes it red and more irritated.  Also, the Veteran described that he tried a laser treatment, also noted in his medical progress notes in March 2015.  Lastly, the Board's review of the most recent medical progress notes from 2017 shows the Veteran prescribed topical medications, such as Benzoyl Peroxide, Menthol/M-Salicylate or Salicyclic Acid Plaster, but no further spread of the skin disability.  

Applying the relevant diagnostic criteria to the medical evidence, the Board finds the Veteran's service-connected skin disability did not meet the criteria for a rating in excess of 10 percent percent for the entire appeal period.  See 38 C.F.R. 
§ 4.118, DC 7806.  The evidence shows less than 5 percent of exposed area and less than 5 percent of total body area affected.  In addition, the Veteran treated his symptoms with no more than topical therapy and had no history of taking corticosteroids or immunosuppressive drugs.  While the Veteran's disability is also ratable based on disfigurement or scarring, as noted in the evidence described above, no disfigurement of the head, face, or neck has been shown, and there has been no indication that the Veteran experiences any scarring.

In light of the probative evidence showing that the disorder affected less than 5 percent of exposed area and less than 5 percent of the total body area and required no more than topical therapy, the preponderance of the evidence is against finding that the service-connected skin disability warranted an initial rating in excess of 10 percent.  Therefore, the Board finds that the Veteran's current rating correctly represents his skin disability picture and an increased rating is not warranted.

ORDER

As new and material evidence has not been received to reopen a previously denied claim of entitlement to service connection for a right knee disability, this claim is not reopened. 

As new and material evidence has not been received to reopen a previously denied claim of entitlement to service connection for lower back pain, this claim is not reopened. 

A disability rating greater than 10 percent for a left knee disability is denied.

Entitlement to an initial rating in excess of 10 percent for a skin disability involving the face, claimed as pesudofollicultis barbae, is denied.




____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


